NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0295n.06
                            Filed: April 27, 2007

                                            No. 05-3901

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


ELIZABETH TILLEY,                                )
                                                 )
       Petitioner,                               )
                                                 )
       v.                                        )    ON PETITION FOR REVIEW OF AN
                                                 )    ORDER OF THE BOARD OF
ALBERTO R. GONZALES, Attorney                    )    IMMIGRATION APPEALS
General, et al.,                                 )
                                                 )
       Respondents.                              )
                                                 )


       Before: DAUGHTREY and ROGERS, Circuit Judges; OBERDORFER, District Judge.*


OBERDORFER, District Judge:

       This matter is before us on petition for review of a 1997 decision of the Board of

Immigration Appeals (BIA) that ordered petitioner Elizabeth Tilley deported and held that she

was ineligible for discretionary relief.

                                           BACKGROUND

       Tilley is a 48-year-old native and citizen of the United Kingdom who entered the U.S. in

1975 on temporary authorization as the fiancee of a citizen; her status was adjusted to reflect her



       *
      The Honorable Louis F. Oberdorfer, United States District Court for the District of
Columbia, sitting by designation.

                                                -1-
subsequent marriage, and she became a lawful permanent resident later that year. In 1982,

Ohio’s Cuyahoga County Court of Common Pleas convicted Tilley of three counts of forgery and

one count of grand theft, and sentenced her to 1-5 years’ imprisonment, of which she served six

months. In 1994, the same court convicted her of one count of cocaine possession and one count

of aggravated drug trafficking, for which she was sentenced to two consecutive 2-year terms of

imprisonment, and served 32 months.

       While Tilley was serving her sentence for the state convictions, the INS issued and served

on her an Order to Show Cause and Notice of Hearing. The Order alleged deportability on the

ground that her prior state convictions constituted controlled substance violations, two crimes of

moral turpitude, and aggravated felony offenses. See 8 U.S.C. § 1251(a)(2)(A)(ii) & (iii),

(a)(2)(B)(i) (1994) (superseded). Tilley conceded her deportability, but sought discretionary

relief under former § 212(c) of the Immigration and Nationality Act (INA). See generally INS v.

St. Cyr, 533 U.S. 289 (2001).

       However, while Tilley’s claim for discretionary relief was pending, on April 24, 1996,

Congress enacted the Antiterrorism and Effective Death Penalty Act (AEDPA), Pub. L. No. 104-

132, 110 Stat. 1214. The act foreclosed § 212(c) relief for aliens convicted of controlled

substance and aggravated felony violations, see id. § 440(d), 110 Stat. at 1277. Thus, in May

1996, the immigration judge (IJ), noting the intervening passage of AEDPA, found Tilley

deportable as charged and ineligible for § 212(c) relief. Tilley appealed the IJ’s decision denying

her § 212(c) relief. On July 2, 1997, the BIA affirmed the IJ’s decision. Tilley was deported in

November 1999.

       In January 2000, Tilley illegally reentered the U.S. In February 2003, she was arrested


                                                -2-
and criminally charged with illegal reentry after deportation. See 8 U.S.C. § 1326. The U.S.

district court, however, dismissed the indictment citing “fundamental unfairness.” United States

v. Tilley, No. 1:03-CR-0086, slip op. at 10 (N.D. Ohio Sept. 15, 2003), JA 108; see 8 U.S.C. §

1326(d)(3).

       Separate from the criminal proceedings, the INS also commenced civil proceedings to

reinstate the 1997 deportation order. See 8 U.S.C. § 1231(a)(5). Tilley responded by filing a

habeas petition challenging the validity of the reinstatement order. That petition the district court

dismissed. See Tilley v. Chertoff, No. 03-4603, 144 F. Appx. 536, 538 (6th Cir. Aug. 15, 2005)

(unpublished). Tilley next filed a second habeas petition, this time directly challenging the BIA’s

1997 decision.

       Fortuitously, from Tilley’s perspective, while her second habeas petition was pending in

district court, Congress enacted the REAL ID Act of 2005 (“REAL ID Act” or “REAL ID”), Pub.

L. No. 109-13, div. B, 119 Stat. 302. Section 106(c) of the act directs that a habeas petition

pending in district court that challenges a final order of removal be transferred to the appropriate

court of appeals and converted to a petition for review of a final order of removal brought under

the INA, 8 U.S.C. § 1252, notwithstanding the filing deadline.

       In sum, despite all the complicated procedural history, after the watershed that was REAL

ID, we may now, in effect, ignore that history and treat this case as a routine petition for review

of a BIA decision, albeit one dating back a decade.

                                          DISCUSSION

I.     Jurisdiction

       Both parties concede our appellate jurisdiction over this matter pursuant to § 106(c) of


                                                 -3-
REAL ID. Although the concession is “irrelevant” since a party’s concession cannot confer

subject matter jurisdiction, Rockwell Int’l Corp. v. United States, 127 S. Ct. 1397, 1405 (2007),

we are independently satisfied that our jurisdiction attaches by virtue of the conversion

mechanism Congress provided in § 106(c). See Medellin-Reyes v. Gonzales, 435 F.3d 721, 723-

24 (7th Cir. 2006) (per curiam).

       However, the immigration statute also provides that “except as provided [8 U.S.C. §

1252(a)(2)(D)], no court shall have jurisdiction to review any final order of removal against an

alien who is removable by reason of having committed a criminal offense” constituting an

aggravated felony, a controlled substance violation, or two convictions for crimes of moral

turpitude. 8 U.S.C. § 1252(a)(2)(C); see also id. § 1227(a)(2)(A) & (B). As noted above,

petitioner conceded deportation on the ground that she had committed such criminal offenses.

Thus, this jurisdiction-stripping provision prevents us from reviewing the 1997 deportation

order—“except as provided in [8 U.S.C. § 1252(a)(2)(D)].”

       Section 1252(a)(2)(D), added by § 106(a) of REAL ID, restored judicial review over final

orders of removal for “constitutional claims or questions of law,” notwithstanding the

jurisdiction-stripping of § 1252(a)(2)(C). See Almuhtaseb v. Gonzales, 453 F.3d 743, 747-48

(6th Cir. 2006). Here, petitioner argues that the BIA incorrectly concluded that AEDPA

precluded her from seeking § 212(c) relief because, as confirmed by later readings of AEDPA in

this circuit and the Supreme Court, that act does not apply retroactively to deportation

proceedings that were pending when it was enacted. Pak v. Reno, 196 F.3d 666, 676 (6th Cir.

1999); cf. St. Cyr, 533 U.S. at 326 (concerning convictions pursuant to guilty pleas, the Court

found “nothing in [the Illegal Immigration Reform and Immigrant Responsibility Act of 1996


                                                -4-
(IIRIRA), Pub. L. No. 104-208, div. C, 110 Stat. 3009-546] unmistakably indicating that

Congress considered the question whether to apply its repeal of § 212(c) retroactively”). Since

Tilley’s challenge plainly constitutes “a question regarding the construction of a statute,”

Almuhtaseb, 453 F.3d at 748—that is, the proper construction of AEDPA in terms of the act’s

retroactive effect on § 212(c) relief—it falls squarely within the “questions of law” exception to

the INA’s jurisdiction-stripping provisions. 8 U.S.C. § 1252(a)(2)(D). We thus may review

Tilley’s claim.

II.    Merits

       This circuit’s decision in Pak held that AEDPA’s provision eliminating § 212(c) relief for

aliens who committed certain deportable offenses does not apply retroactively, i.e., to those cases

pending on April 24, 1996, the date of AEDPA’s enactment. Pak, 196 F.3d at 676; see also Elia

v. Gonzales, 431 F.3d 268, 273 n.6 (6th Cir. 2005). Because petitioner’s case was pending when

AEDPA was enacted, Pak precludes the BIA from finding her ineligible for § 212(c) relief based

upon her prior convictions. Thus, the BIA in 1997 erred as a matter of law when it construed

AEDPA to disqualify petitioner for § 212(c) relief.

       The government concedes that the BIA’s 1997 decision is “contrary” to controlling

precedents of this court and the Supreme Court. Resp. Br. 30. But it argues that when the BIA

issued its order in 1997, it was following then-controlling law as set forth in BIA precedent,

which was contrary to the court’s eventual decision in Pak. See In re Soriano, 21 I. & N. Dec.

516 (1997), overruled by Pak, 196 F.3d at 676. The government contends that the “significant

interests in the finality” of petitioner’s immigration proceedings warrant declining application of

those precedents to this case. Resp. Br. 29. We disagree.


                                                 -5-
       Before the court is a petition for review of the 1997 deportation order, and so the order is

on direct, not collateral, review. As such, the “the controlling interpretation of federal

law”—such as this court’s interpretation of AEDPA in Pak—“must be given full retroactive

effect in all cases still open on direct review”—such as Tilley’s petition for review of the 1997

deportation order—“regardless of whether such events predate or postdate [the] announcement of

the rule.” See Harper v. Va. Dep’t of Taxation, 509 U.S. 86, 97 (1993). The argument that

interests in finality should trump the traditional rule on retroactivity, as explained by the Supreme

Court in Harper, is weak. Tilley’s deportation order is ten years old, but that is not unusual for

immigration proceedings, which have been known to last even longer, especially pursuant to

appeals to the BIA and petitions for review in the courts of appeals. See, e.g., Medellin-Reyes,
435 F.3d at 722 (original deportation order issued 12 years prior to reaching the court of appeals,

under similar circumstances); Wu v. INS, 436 F.3d 157, 160 (2d Cir. 2006) (original deportation

order issued 12 years prior to reaching the court of appeals). Moreover, we need not be

concerned that similarly situated aliens will be able to take advantage of REAL ID § 106(c) to

receive fresh review of dead claims by reentering the U.S. and filing a habeas petition; as noted

above, § 106(c) applies only to cases that were pending at the time of REAL ID’s enactment.

Medellin-Reyes, 435 F.3d at 723-24 (“Collateral proceedings filed on or after May 11, [2005,]

however, will be dismissed outright; the window for belated judicial review has closed.”).

       Finally, we are persuaded by the Seventh Circuit’s decision in Medellin-Reyes, which

resolved facts and issues bearing substantial similarity to those in the present appeal. In both this

appeal and in Medellin-Reyes, an alien subject to deportation in 1997 on the basis of a criminal

conviction failed to appeal his 1997 deportation order, but belatedly challenged it several years


                                                 -6-
later through a habeas petition on the ground that the order incorrectly followed a retroactive

application of AEDPA. The REAL ID Act then intervened. See id. at 723. The Seventh Circuit

confirmed its jurisdiction over the matter pursuant to § 106(c) of REAL ID and “remand[ed] with

instructions that the [BIA] consider on the merits [the alien’s] application for § 212(c) relief.” Id.

at 724. We think the Seventh Circuit got it right and will order the same disposition.

                                          CONCLUSION

       For the foregoing reasons, we grant the petition, vacate the BIA’s 1997 order of

deportation, and remand for proceedings on the merits of petitioner’s application for § 212(c)

relief and for further proceedings consistent with this opinion.




                                                 -7-